Citation Nr: 1136623	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar spine degenerative disc disease (DDD).

2.  Entitlement to a rating in excess of 10 percent for the service-connected cervical strain.

3.  Entitlement to a compensable rating for residuals of compression fracture, T10 vertebra.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO, in pertinent part, granted service connection for the lumbar spine DDD and assigned an initial 10 percent rating, effective July 2005.  The same decision also denied increased ratings for the Veteran's cervical strain and residuals of a T10 compression fracture.  

In light of the fact that the Veteran has contested the initial evaluation of her lumbar spine DDD, the Board has styled that issue of the case as reflected on the cover page of the instant decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran presented testimony before the Board in August 2010.  A transcript of the hearing testimony is associated with the claims file.  

The Veteran submitted additional evidence for which she waived initial RO review and consideration.  Thus, it has been considered in preparation of this Remand.  See 38 C.F.R. § 20.1304 (2010).

The entire appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and these
matters are remanded for the following action.

A Remand is necessary to obtain outstanding private medical records.  The Veteran testified at the August 2010 Board hearing that she received recent chiropractic treatment from Dr. FC.  The January 2010 supplemental statement of the case (SSOC) reveals the last chiropractic treatment notes of record are dated in July 2008.  Such missing records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

On additional review of the claims folder, the Board has additionally found that the Veteran is a recipient of Social Security disability benefits.  The Veteran maintains that such benefits were based upon stress and not the spine disabilities; however, this has not been objectively confirmed.  Thus, while the case is in Remand status, a copy of the administrative decision granting such benefits and the underlying treatment records utilized in reaching said decision must also be obtained.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to, medical and other records from other federal agencies such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  

Finally, a Remand is also necessary to afford the Veteran an orthopedic examination.  During the August 2010 Board hearing, the Veteran testified that her lumbar spine DDD, cervical strain, and residuals of a T10 compression fracture symptoms had increased in severity since her last VA examination in May 2009.  

The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or, as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity, the prior VA examination report (May 2009) may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a) (2011); See Snuffer v. Gober, 
10 Vet. App. 400, 402-03 (1997).  

Ongoing VA outpatient treatment records should also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

As this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the United States Court of Appeals for Veterans Claims (Court).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take all indicated action in order to obtain copies of any VA and/or private clinical records not already on file pertaining to treatment for the service-connected lumbar spine DDD, cervical strain, and residuals of a T10 compression fracture.  

Notably, after obtaining the necessary consents, the RO should also take appropriate steps in order to obtain any identified treatment records from Dr. FC dated after July 2008.  All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 

3.  The RO also must contact the Social Security Administration and obtain a copy of the award of disability benefits and the underlying treatment records utilized in reaching said determination.  All efforts to obtain these records should be clearly documented in the claims file.   

4.  After any additional records have been obtained and incorporated in the claims file, the Veteran should undergo a VA orthopedic examination to evaluate the current severity of the service-connected lumbar spine DDD, cervical strain, and residuals of a T10 compression fracture.  If a neurological examination is necessary to assess any neurological symptoms associated with the service-connected conditions, one should be provided.  

Prior to the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The examiner should provide data as to the range of motion for the lumbar, thoracic, and cervical spine, specifically identifying any excursion of motion accompanied by pain.  The examiner should also identify any objective evidence of pain and assess the extent of any pain, and comment on the extent of any incoordination, weakened movement and excess fatigability on use.  

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or flare-ups (if the Veteran describes flare-ups).  In addition, if applicable, the examiner should quantify the number of weeks of incapacitating episodes (a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months.  

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R. § 3.655. 

6.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claims in light of all the evidence of record, to include the recently submitted material.  Adjudication of the claims for higher evaluations should include specific consideration of whether a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is appropriate, whether a total disability evaluation based on individual unemployability (TDIU) is warranted, and whether assignment of a higher rating on an extra- schedular basis is warranted under            38 C.F.R. § 3.321(b)(1).  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


